Citation Nr: 0206871	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  00-06 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

3.  Entitlement to a total disability rating due to 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active military service from May 1951 
to April 1955 and from August 1955 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi.  

As a procedural matter, the Board notes that the RO initially 
granted entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities by rating 
decision dated in September 1999 and assigned a 10 percent 
evaluation for each leg.  The veteran disagreed with the 
rating by correspondence dated in February 2000.  A statement 
of the case was issued, followed by a timely substantive 
appeal.  As such, the issue before the Board is taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether current increases are 
in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).   
As the statement of the case and supplemental statements of 
the case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims currently on 
appeal.

2.  The veteran's peripheral neuropathy is manifested by 
complaints of swelling and numbness of the bottoms of his 
feet.  Objective medical evidence characterizes the 
peripheral neuropathy disorder as "mild."


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 
4.124, 4.124a, Diagnostic Code (DC) 8521 (2001).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.123, 
4.124, 4.124a, DC 8521 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001). 

In addition, in evaluating increased ratings, consideration 
will be given to whether higher ratings are available under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, 
the Board was directed to consider whether a veteran's 
complaints of shoulder pain could significantly limit 
functional ability during flare-ups or when the arm was used 
repeatedly, thus warranting a higher evaluation under 
38 C.F.R. § 4.40.  Moreover, the Board will consider whether 
weakened movement, excess fatigability, and incoordination 
support higher ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 
Vet. App. at 207.  

Historically, the RO granted entitlement to service 
connection for bilateral peripheral neuropathy of the left 
and right lower extremities by rating decision dated in 
September 1999 and assigned a 10 percent disability rating 
each.  The veteran contends, in essence, that his 
disabilities are worse than currently evaluated.  

The RO rated the veteran's lower extremity peripheral 
neuropathy under DC 8521 (external popliteal nerve).  Under 
DC 8521, a 10 percent rating for mild, incomplete paralysis 
of the external popliteal nerve will be assigned.  A rating 
of 20 percent is warranted for moderate incomplete paralysis.  
A rating of 30 percent rating will be assigned for severe 
incomplete paralysis.  Complete paralysis, with foot drop and 
slight droop of the first phalanges of all toes, inability to 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost, abduction of foot lost, adduction 
weakened, and anesthesia covering entire dorsum of foot and 
toes, warrants a 40 percent disability rating.

Based on the medical evidence of record, the Board finds that 
no more than mild incomplete paralysis is shown, bilaterally, 
and 10 percent disability ratings are warranted for 
peripheral neuropathy of the left and right lower 
extremities.  

Outpatient treatment records dated in January 1999 reveal no 
clubbing, cyanosis, or edema of the veteran's lower 
extremities.  Motor function was reported as 5/5 throughout.  
A February 1999 record indicates persistent neuropathy in the 
feet but it appears that the veteran continued to be active 
as it was noted that he experienced fatigue after mowing the 
lawn.  

Nonetheless, the Board places greater probative value on an 
April 1999 VA examination where the veteran complained of, 
among other things, a lack of stamina and numbness in his 
toes to the balls of his feet.  Physical examination revealed 
decreased pinprick in the lower extremities in a stocking-
type manner.  Reflexes were 2+ except for an absent Achilles.  
He was able to stand on his toes but stood on his heels very 
poorly.  The final diagnoses included "mild peripheral 
neuropathy secondary to chemotherapy."  As the examiner's 
characterization of the veteran's condition was "mild," the 
Board finds that a 10 percent disability rating for "mild 
incomplete" peripheral neuropathy is warranted.

In addition, the Board finds that the veteran's testimony at 
a personal hearing in September 2000 as to his current 
symptomatology is also consistent with a 10 percent 
disability rating, but no more.  Of note, the veteran 
testified that he experienced swelling in his feet with 
prolonged standing and that the bottoms of his feet were numb 
most of the time.  He noted that the swelling went down when 
he stayed off his feet or when he slept at night.  He 
indicated that he experienced pain in his toes because of 
gout but was not receiving VA treatment for his lower 
extremities, had not sought private medical treatment for his 
lower extremities, and was on no medication for the numbness.  
He reported that sometimes he could not walk straight.  He 
denied having problems with stubbing his toes or telling 
where his feet were, and the numbness was isolated to the 
bottom of his feet.  

Although the veteran's sworn testimony and statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  In this case, the Board finds 
that the veteran's testimony supports the 10 percent 
disability ratings, but no more, on the basis that he had not 
sought medical care for his complaints of numbness and was on 
no medication.  The Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
subjective evidence of increased disabilities.

Finally, the Board has reviewed the report of a private 
electromyogram (EMG) dated in January 2001 reflecting a 
diagnosis of chronic generalized sensory motor peripheral 
neuropathy predominantly axial which affects the perineal 
nerves preferentially.  A lower extremity arterial doppler 
study also dated in January 2001 showed the possibility of 
mild to moderate infrapopliteal occlusive disease.  While 
there is some evidence of arterial disease in the veteran's 
lower extremities, there is no evidence of deformity, 
atrophy, weakness, or loss of motion, which would constitute 
moderate incomplete paralysis.  As such, the Board finds that 
a higher than 10 percent rating for each leg is not warranted 
at this time.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the veteran's bilateral peripheral neuropathy 
disabilities warrant a 10 percent rating for each leg, but no 
more.

Finally, in considering the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including his initial treatment for cancer, VA 
outpatient treatment records, and private medical evidence.  
Next, the veteran underwent two VA examination addressing the 
issues on appeal.  In addition, the veteran requested and 
received a personal hearing before the RO.  Moreover, the RO 
provided the veteran with notice of the change in the law by 
correspondence dated in February 2001.  Therefore, the Board 
finds that the mandates of the VCAA have been satisfied.



ORDER

The claim for entitlement to a rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity is 
denied.

The claim for entitlement to a rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity is 
denied.



REMAND

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability is 
warranted.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2001).

In this case, the veteran does not have a single disability 
rated at 60 percent.  As noted above, his service-connected 
disabilities include peripheral neuropathy of the left and 
right lower extremities, evaluated at 10 percent disabling 
for each leg, and status-post lung cancer, currently 
evaluated at 30 percent disabling.  The combined disability 
rating is 50 percent.  Therefore, he fails to meet the 
schedular mandate of a total rating.  

However, the veteran has raised the issues of entitlement to 
service connection for hearing loss and tinnitus by 
correspondence dated in August 2000.  More recently, in a 
statement dated May 31, 2002, he stated that his lung cancer 
"has come back," thus warranting an increased rating for this 
service-connected disability.  These claims have not yet been 
adjudicated by the RO.  Adjudication of these claims could 
well impact the Board's consideration of the TDIU issue.  
Further development of the evidence and adjudication of these 
claims by the RO may result in evaluations that meet the 
schedular criteria for TDIU, or that render any decision as 
to this matter moot.  Because the outcome of these additional 
claims might affect the outcome of the claim for a total 
disability rating, the new claims are inextricably 
intertwined with the TDIU claim currently on appeal.  Kellar 
v. Brown, 6 Vet. App. 157 (1994); Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Thus, the claims which the veteran has recently 
raised must be adjudicated by the RO prior to the Board's 
consideration of the TDIU claim.

For these reasons, the TDIU issue is REMANDED for the 
following:


1.  The RO should fully develop and 
adjudicate the veteran's claims for 
service connection for hearing loss and 
tinnitus, as well as his claim for an 
increased rating for lung cancer.

2.  Thereafter, the RO should readjudicate 
the veteran's claim for a TDIU.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

